BLATCHFORD, District Judge.
Although the Louis was enrolled and registered in the name of Crossley as her owner, yet the proofs show that she was held by him in trust for himself and the respondent Johnson, subject to the adjustment of accounts between them, in reference to the expense of building and running her; that Crossley superintended her-running; that she was run for the benefit of Crossley and Johnson, in the proportion of three-fourths of her net earnings to Johnson, and one-fourth to Crossley; that, after Cross-ley’s death, Johnson brought a suit against, the libellant, as administratrix of Crossley, to have a receiver of the boat appointed, and the boat sold, and the accounts between Johnson and the estate of Crossley in reference to the building and running of the boat adjusted; that that suit was settled, after an examination of the accounts by the-counsel for the libellant, by the payment by Johnson to the libellant, of the sum of $1,0JO; and that thereupon the libellant executed and-delivered to Johnson a general release under-seal, releasing him, also, especially, from all claims and demands which Crossley had, at the time of his death, against Johnson, “growing out of any connection he had, in his lifetime, with the said Johnson, with the steam propeller Louis or any other vessel.” The burden of proof is on the libellant, on these facts, to show that «he did not understand the transaction or understand why she was receiving the $1,000. The matter appears to have been conducted with care and deliberation by the counsel on both sides, both in respect to an investigation of the subject-matter of the controversy and in respect to the preparation of the settlement papers. Mrs. Crossley admits that she executed the release, but says that she did not know its contents, and that her counsel did not tell her what the $1,000 was paid to her for. This testimony is contradicted by her counsel, who testifies that he told her the $1,000 was to settle the suit brought by Johnson, and that Johnson’s counsel required a general release, and that she knew what the release was given for. In addition to this, it is shown that she took to the office of her counsel, before the suit was brought by Johnson, the books of her husband, which she had found, relative to his transactions with Johnson, that her counsel examined them, and that, at the time she received from her counsel so much of the $1,000 as she did receive, she took away from his office such books. The libellant has, therefore, failed to make out that she is entitled to the possession of the tug, as against the respondents, or to a decree against them for her earnings while in their possession, which is the prayer of her libel.
The libel is dismissed, with costs.